Citation Nr: 0117601	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-07 444	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment prior 
to May 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  The appellant is the veteran's son.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1999 determination of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

DEA benefits may be awarded to the dependents of certain 
veterans under the provisions of Chapter 35, Title 38, United 
States Code if certain statutory requirements are met.  The 
relevant portions of the statute and regulations provide that 
basic eligibility of a child of a veteran for DEA requires 
that the veteran have a permanent total disability resulting 
from a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. § 21.3021(a) (2000).  
Permanency of total disability for compensation purposes is 
governed by 38 C.F.R. § 3.340 (2000).  Generally, under the 
controlling legal criteria, the beginning date of eligibility 
for payment of Chapter 35 educational benefits will be the 
effective date of the total rating, permanent in nature, or 
the date of notification to the veteran from whom the child 
derives eligibility, whichever is more advantageous to the 
eligible child.  38 U.S.C.A. § 3512 (West 1991 & Supp. 2000); 
38 C.F.R. § 21.3041 (2000).

In an April 1996 rating decision, the Albuquerque, New 
Mexico, VARO awarded the veteran a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD), 
effective from May 30, 1995.  This decision did not establish 
the permanency of that total rating.  In a May 18, 1999, 
letter to the veteran, the Albuquerque VARO informed the 
veteran that it had decided that his service-connected 
disability had been rated permanent and total since May 30, 
1995, and that basic eligibility for DEA benefits was 
established for his spouse and children.  On May 27, 1999, 
the Muskogee VARO received the appellant's claim for Chapter 
35 benefits and certification of the appellant's enrollment 
at New Mexico State University-Alamogordo, from August 19, 
1998, to December 13, 1998.  In a June 1999 memorandum rating 
decision, the Albuquerque VARO established basic eligibility 
for Chapter 35 benefits, effective from May 5, 1999, the date 
upon which the veteran's 100 percent disability rating for 
PTSD was found to be permanent.  The Albuquerque VARO 
indicated that the May 5, 1999, date was selected because 
that was the date that a routine request for physical 
examination was reviewed and it was determined that no 
further future examinations were required to evaluate the 
veteran's disability.  There is no indication that notice was 
provided to the veteran regarding this June 1999 
determination.   

In connection with the denial of the appellant's claim in 
August 1999, a VA Form 21-4138 (Statement in Support of 
Claim) was filed in September 1999.  This form was signed by 
both the veteran and the appellant and arguably, expressed 
disagreement not only with the decision to deny DEA benefits 
to the appellant for the Fall 1998 semester, but also could 
be construed as a disagreement with the effective date of 
permanency of May 1999.  However, since there is no actual 
notice on file to the veteran notifying him of the correct 
date of permanency of the 100 percent rating, and since it 
does appear that the veteran wishes to express his 
disagreement with the effective date of permanency, further 
development of this case is warranted.  

In this regard, the Board notes that the effective date of 
permanency of the veteran's 100 percent rating is 
inextricably intertwined with the issue of the date of 
eligibility for Chapter 35 benefits for the veteran's 
dependents.  If there is actual notice to the veteran of the 
award of permanency that has simply not been associated with 
the claims file, his August 1999 communication may be 
construed as a notice of disagreement.  In this regard, where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Conversely, if the veteran was never properly 
notified of the award of permanency of the 100 percent rating 
with the correct effective date, then proper notice must be 
sent to the veteran along with information concerning his 
appellate rights should he choose to appeal that 
determination.  As disposition of these matters may affect 
the current appeal, then they should be resolved prior to 
appellate review.    

In addition, certain portions of 38 C.F.R. Part 21 pertaining 
to claims and effective dates for awards of educational 
assistance benefits were changed, effective June 3, 1999.  
See 64 Fed. Reg. 23769 (1999).  In addition, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
effective dates for some awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 113, 114 Stat. 1832 (2000).  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, on Remand, the RO should 
consider whether any of the amendments substantively changed 
any of the legal criteria applicable to the appellant's claim 
for DEA benefits under Chapter 35, and if so, analyze the 
appellant's claim under both the former and revised 
regulations and notify the appellant of the pertinent 
changes.  Also, the RO should comply with all notification 
and assistance requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), which was also passed while the 
appellant's appeal was pending.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5100-5107, 5126).

To ensure that the appellant is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The Muskogee VARO should request that 
the Albuquerque VARO identify and 
associate with the claims file the notice 
to the veteran regarding the permanency 
of his total disability rating with the 
correct effective date.  If that notice 
is available, the Albuquerque VARO should 
review the August 1999 notice of 
disagreement (VA Form 21-4138) signed by 
both the veteran and the appellant and 
issue the veteran a statement of the case 
regarding the effective date of 
permanency of his 100 percent evaluation.  
If a copy of the letter is not available, 
the Albuquerque VARO should identify the 
information in the file which indicates 
that such information was provided to the 
veteran.  If such information is not 
available, the Albuquerque VARO should 
ensure that proper notice is provided to 
the veteran, and that he is provided with 
information concerning his appellate 
rights.  If the veteran perfects his 
appeal under either scenario, the appeal 
should be forwarded to the Board for 
review. 

2.  Once the above regional office 
actions have been completed, the Muskogee 
VARO should again review the appellant's 
Chapter 35 claim.  In readjudicating the 
appellant's claim, all governing legal 
criteria should be considered including 
the potential application of the recent 
changes in the law.  If the Muskogee VARO 
denies the benefit sought on appeal, it 
should provide the appellant a 
supplemental statement of the case, which 
includes citations to and a discussion of 
the applicable laws and regulations, and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)

 

